Citation Nr: 0916594	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-21 451A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as a "pounding heart."  

2.  Entitlement to total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from September 1954 to 
March 1958. 

This case was previously comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 2005 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Boston, Massachusetts, 
(hereinafter RO).  The case was remanded for additional 
development by the Board in June 2008, and the case is now 
ready for appellate review. 

In December 2007, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The issue of entitlement to TDIU will be addressed in the 
REMAND portion of the decision and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The examination of the heart at entrance to service was 
negative. 

2.  The separation examination notes that the Veteran 
experienced a "pounding heart" approximately every six 
months.  

3.  The record include a VA medical opinion that the Veteran 
has supraventricular tachycardia that more likely than not 
began during military service.   






CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, 
supraventricular tachycardia was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for 
service connection for a heart disorder.  This is so because 
the Board is taking action favorable to the Veteran in the 
decision below.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including cardiovascular 
disorders, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service treatment records include reports from a normal 
examination of the heart at the September 1954 entrance 
examination.  No treatment for a heart disability was shown 
during service, but the March 1958 separation examination 
notes that the Veteran experienced a "pounding heart" 
approximately every six months.  

The post service evidence includes reports from a March 2003 
VA outpatient visit that noted the Veteran had an episode of 
heart palpitations clinically diagnosed as supraventricular 
tachycardia.  A September 2005 VA outpatient treatment report 
recorded a 48 year history of heart palpitations which the 
Veteran stated were initially "stress related monthly 
episodes" while on active duty in Korea.  However, it was 
the conclusion of a VA examination in December 2004, who did 
not have the benefit of the claims file but did review the 
separation examination report reflecting a "pounding 
heart," that the Veteran's history of heart palpitations was 
an "occasional discomfort" felt to have probably existed 
prior to military service.  It was this examiner's opinion 
that the Veteran's service was not the cause of the Veteran's 
heart palpations.  

At the December 2007 hearing before the undersigned, the 
Veteran testified that he did not have a problem with 
irregular heartbeats prior to service, and that he first 
developed problems with a "pounding heart" approximately 
halfway through his period of active duty.  As requested by 
the Board in its June 2008 remand, the Veteran was afforded a 
VA cardiovascular examination in October 2008 that included a 
review of the claims file.  Following this review and an 
examination of the Veteran, the VA physician concluded that 
the Veteran has supraventricular tachycardia that more likely 
than not began during military service.   
  
While the Board is cognizant of the December 2004 medical 
opinion set forth above, the preponderance of the evidence 
must be against a claim in order for it to be denied.  See 38 
C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.  In this case, 
the preponderance of the evidence is not against the claim, 
as there is in fact positive evidence of record in the form 
of the report from the separation examination and the October 
2008 VA examination referenced above.  Also of some probative 
value is the medical history recorded from a September 2005 
VA outpatient treatment visit that reflects a history of 
heart palpitations from service to the present time, as well 
as the sworn testimony in this regard.  See Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  

Moreover, as the entrance examination included a negative 
examination of the heart, the Veteran is presumed to have 
been cardiovascularly sound upon entrance to service.  This 
presumption may only be rebutted by clear unmistakable 
evidence.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); 
see also Cotant v. Principi, 17 Vet. App. 116 (2003).  Given 
the Veteran's testimony to the undersigned that he did not 
have any problems with an irregular heartbeat prior to 
service and the lack of any competent evidence to confirm the 
examiner's opinion in December 2004 that the Veteran's heart 
palpitations probably began prior to service, the presumption 
of soundness has not been rebutted.  As such, and without 
finding error in the RO's action, the Board will exercise its 
discretion to find that the evidence is, at a minimum, in 
relative equipoise and conclude that service connection for 
supraventricular tachycardia may be granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to service connection for supraventricular 
tachycardia is granted. 


REMAND

The Veteran's claim for TDIU was denied by a March 2008 
rating decision to which the Veteran was notified in that 
month.  Thereafter, the RO received correspondence in July 
2008 that represents a timely notice of disagreement with 
respect to this decision.  As such, the Board is obligated to 
remand the claim for TDIU for the issuance of a statement of 
the case addressing this issue and notification of appellate 
rights.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case and notification of the appellate 
rights with respect to the issue of TDIU.  
38 C.F.R. § 19.26 (2008).  The Veteran is 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal with respect to this 
issue must be filed.  38 C.F.R. § 20.202 
(2008).  If the Veteran perfects the 
appeal as to this issue, the case must be 
returned to the Board for appellate 
review of the issue. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


